Citation Nr: 1206536	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-31 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic high cholesterol.  

2.  Entitlement to service connection for chronic hypertension.  

3.  Entitlement to service connection for a chronic cardiovascular disorder to include coronary artery disease.  

4.  Entitlement to service connection for a chronic heart disorder to include atrial fibrillation.  

5.  Entitlement to service connection for a chronic left lower extremity neurological disorder to include leg nerve damage.  

6.  Entitlement to an increased disability evaluation for the Veteran's left knee chondromalacia, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from March 1976 to March 1979 and from June 1979 to July 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Waco, Texas, Regional Office (RO) which denied both service connection for high cholesterol, hypertension, coronary artery disease, atrial fibrillation, and left leg nerve damage and an increased disability evaluation for the Veteran's left knee chondromalacia.  In March 2011, the Board remanded the Veteran's appeal to the RO so that the Veteran could be afforded a hearing before a Veterans Law Judge.  

The Veteran was subsequently scheduled for the requested hearing before a Veterans Law Judge.  In June 2011, the Veteran withdrew his hearing request.  

The Board has reframed the issues of service connection for coronary artery disease, atrial fibrillation, and left leg nerve damage as entitlement to service connection for a chronic cardiovascular disorder to include coronary artery disease, a chronic heart disorder to include atrial fibrillation, and a chronic left lower extremity neurological disorder to include leg nerve damage in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for chronic hypertension, a chronic cardiovascular disorder, a chronic heart disorder, and a chronic left lower extremity disorder and an increased evaluation for the Veteran's left knee chondromalacia are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDINGOF FACT

An elevated cholesterol level is not a chronic disability for which VA disability benefits may be awarded.  


CONCLUSION OF LAW

Service connection for high cholesterol may not be granted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011); 61 Fed. Reg. 20440, 20445 (May 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In reference to the issue of service connection for chronic high cholesterol, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to VA compensation benefits.  As will be shown below, service connection may not be awarded for chronic high cholesterol.  

Therefore, as no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the Veteran in substantiating the claim).  


II.  Chronic High Cholesterol

A February 1992 Army treatment record states that the Veteran was diagnosed with elevated cholesterol.  Private and VA clinical documentation dated in 2008 notes that the Veteran was diagnosed with hyperlipidemia (high cholesterol).  

The clinical record does not reflect and the Veteran has not advanced that his elevated cholesterol level is a symptom of a chronic disability.  An elevated cholesterol level alone represents a laboratory finding.  It is not a chronic disability for which VA disability compensation may be granted.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  Therefore, service connection for high cholesterol is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for chronic high cholesterol is denied.  

REMAND

The Veteran asserts that service connection for hypertension, coronary artery disease, atrial fibrillation, and left leg nerve damage is warranted.  The accredited representative states that the Veteran exhibited elevated blood pressure readings during active service which were the initial manifestations of his subsequently diagnosed chronic hypertension and other chronic cardiovascular disorders.  He contends further that the Veteran's left knee disability has increased in severity; is manifested by both limitation of motion and joint instability; and warrants assignment of separate compensable evaluations under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5260.  

In reviewing the Veteran's service treatment records, the Board observes that the Veteran exhibited several elevated blood pressure readings including 150/90 in February 1992; 144/98 in March 1992; and 130/90 at his July 1992 physical examination for service separation.  The Veteran has not been afforded a VA examination for compensation purposes which addresses his cardiovascular system and the relationship, if any, between his inservice elevated blood pressure readings and his chronic cardiovascular disorders.  

The Veteran was last afforded a VA examination for compensation purposes which encompassed the left knee in April 2009.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the complexity of the issues raised by the instant appeal and in light of the apparent increase in severity of the Veteran's left knee disability since April 2009, the Board finds that further VA evaluation would be helpful.  

VA and private clinical documentation dated after October 2009 is not of record. VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his chronic hypertension, chronic coronary artery disease, and chronic heart and left lower extremity disabilities and his service-connected left knee chondromalacia after October 2009, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  All records/responses received should be associated with the claims file.  

2.  Associate with the claims files any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after October 2009.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of his chronic hypertension, chronic coronary artery disease, and chronic heart and left lower extremity disabilities and service-connected left knee chondromalacia.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner or examiners should advance opinions addressing the following questions: 

a.  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's chronic hypertension had its onset during active service; is etiologically related to the Veteran's inservice elevated blood pressure readings; or is otherwise related to active service?  

b.  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's coronary artery disease had its onset during active service or is otherwise related to active service?  

c.  Is it at least as likely as not (i.e., probability of 50 percent) that any identified heart disorder had its onset during active service or is otherwise related to active service?  

d.  Is it at least as likely as not (i.e., probability of 50 percent) that any identified chronic left lower extremity neurological disorder had its onset during active service or is otherwise related to active service?  

The examiner or examiners should further identify the limitation of activity imposed by the Veteran's left knee chondromalacia with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his left knee should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's left knee chondromalacia upon his vocational pursuits.  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner or examiners if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


